Citation Nr: 0912354	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  05-36 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an effective date prior to May 13, 2005 for 
the grant of special monthly pension based on the need for 
regular aid and attendance.  



REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney 
at Law



ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from November 1963 to June 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the RO.  

In June 2007, the Board denied the Veteran's claim.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  

In October 2008, the Court issued an order vacating the 
Board's June 2007 decision, and remanding the matter to the 
Board for action in compliance with the order.  



FINDINGS OF FACT

The evidence of record establishes that entitlement to 
special monthly pension based on the need for aid and 
attendance was first shown by VA examination on May 13, 2005.  



CONCLUSION OF LAW

An effective date prior to May 13, 2005 for the award of 
special monthly pension benefits based on the need for 
regular aid and attendance is not assignable.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 
3.400 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

By way of a letter dated in August 2005, the Veteran was 
furnished notice of the type of evidence needed in order to 
substantiate his claim.  The Veteran was also generally 
informed that he should send to VA evidence in his possession 
that pertains to the claim and advised of the basic law and 
regulations governing the claims, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the Veteran's behalf), and provided the basis for the 
decisions regarding the claim.  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

In the present case, VA provided adequate VCAA notice with 
respect to the Veteran's claim after the initial decisions in 
this case.  While the notice provided was not given prior to 
the first RO adjudication of the claim, the notice was 
provided by the RO prior to the October 2005 Supplemental 
Statement of the Case, and prior to the transfer and 
certification of the Veteran's case to the Board.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the Veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the Veteran.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The reasoning of this 
case applies in this instance as well.  

Despite the defective notice provided to the Veteran on these 
latter two elements, however, the Board finds no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, supra.  In this regard, as 
the Board concludes that the preponderance of the evidence is 
against the Veteran's claims.  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the Veteran's service medical 
records, post-service medical treatment records, a VA 
examination, and statements submitted by the Veteran and his 
representative in support of the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A..  


II. Earlier effective date.

Generally, the effective date of an award based on an 
original claim or a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 
1351, 1354 (Fed. Cir. 1999).  

The effective date for a grant of service connection is the 
day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
of separation from service.  If the claim is not received 
within one year of separation from service, the effective 
date for a grant of service connection is the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

Under 38 C.F.R. § 3.401(a), when an award of pension or 
compensation based upon an original or reopened claim is 
effective for a period prior to the date of receipt of the 
claim, any additional pension or compensation payable by 
reason of need for aid and attendance or housebound status 
shall also be awarded for any part of the award's retroactive 
period for which entitlement to the additional benefit is 
established.  An alternate basis for an award is the date of 
departure from a hospital, institution, or domiciliary.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999).  

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits (as a claim for increase or 
to reopen) will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  If a formal 
claim for compensation has previously been allowed, or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, a report of examination or hospitalization can be 
accepted as an informal claim for benefits.  Acceptance of a 
report of examination or treatment as a claim for increase is 
subject to the payment of retroactive benefits from the date 
of a report or for a period of one year prior to the date of 
receipt of the report.  38 C.F.R. § 3.157.  

As to reports prepared by VA or the uniformed services, the 
date of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital.  38 C.F.R. § 3.157(b)(1).  

For reports prepared by a non-VA hospital where the Veteran 
was maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b).  

As to the specific criteria for special monthly pension based 
the need of aid and attendance, the Board notes that a person 
will be considered to be in need of regular aid and 
attendance if the person is a patient in a nursing home, 
helpless or blind, or so nearly helpless or blind as to need 
or require the regular aid and attendance of another person. 
38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.  "Blind" is 
defined as being blind or so nearly blind as to have 
corrected visual acuity of 5/200 ore less in both eyes, or 
concentric contraction of the visual field to five degrees or 
less.  38 C.F.R. § 3.351(c)(1).  

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as an inability of claimant to dress 
or undress or to keep himself or herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by reason of the 
particular disability cannot be done without aid (not 
including adjustment of appliances that normal persons would 
be unable to adjust without aid); an inability to feed 
himself or herself through loss of coordination of the upper 
extremities or through extreme weakness; an inability to 
attend to wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from the hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 3.352.  

"Bedridden" will be a proper basis for the determination 
and is defined as that condition that, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  

The particular personal functions that a claimant is unable 
to perform should be considered in connection with his or her 
condition as a whole.  It is only necessary that the evidence 
establishes that the claimant is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Id.  

In the present case, the Veteran applied for nonservice-
connected pension benefits in August 1993 and was granted 
benefits in a September 1993 rating decision due to visual 
acuity of 20/200 in the right eye and hand motion vision only 
in the left eye.  As part of this application for benefits, 
the Veteran wrote "will apply for SSI - A&A? -> Legally 
Blind."

Subsequently, in March 2000, the Veteran applied for 
compensation under 38 U.S.C.A. § 1151 on the basis of low 
eyesight into the left eye due to surgery at a VA medical 
facility.  

In November 2000, the RO granted this benefit, with an 
evaluation of 10 percent assigned, as well as special monthly 
compensation based on loss of use of an eye.  Both benefits 
were effectuated as of March 6, 2000.  

An August 2001 VA outpatient treatment record indicates that 
the Veteran had right eye vision of 20/200 at distance.  

The next claim from the Veteran was received by the RO in 
December 2004.  The Veteran asserted that a higher evaluation 
of 30 percent was warranted for the left eye on the basis of 
total blindness in one eye.  This claim was denied by the RO 
in January 2005, and the rating decision reflects that the 
Veteran failed to report for a VA eye examination in November 
2004.  

On May 20, 2005, the RO received the report of a May 13, 2005 
VA Form 21-2680 (Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance).  

This report indicates that the Veteran was able to feed 
himself with his left hand but was unable to button clothes 
or shave and needed assistance with bowel movements.  His 
grip was noted to be fair to poor, and his fine motor 
strength was described as poor.  Other findings included 
reduced range of motion of the lumbar spine, dizziness, 
memory loss and poor balance.  

The examiner noted that the Veteran did not drive and rarely 
went anywhere except to doctor appointments.  The listed 
diagnoses included those of left eye blindness secondary to 
cataract surgery, right partial retinal detachment, 
degenerative disc disease of the lumbar spine, an abdominal 
aneurysm, bursitis of the hips, a bilateral hernia and 
varicose veins.  

The examiner specifically certified that the Veteran required 
the daily personal health care services of a skilled 
provider, without which he would require hospital, nursing 
home, or other institutional care.  

Based on these examination findings, the RO, in the May 2005 
rating decision, granted special monthly pension benefits 
based on the need for aid and attendance.  This grant was 
effectuated as of May 13, 2005, the date of the 
aforementioned examination.  

The Board also observes that, in an October 2005 Statement of 
the Case, the RO noted that the grant of special monthly 
pension was predicated not on loss of visual acuity alone, as 
right eye vision of 20/200 had been shown, but instead on the 
overall findings from the May 2005 examination.  

The RO subsequently received VA outpatient records, dated 
from April 1993 to October 2005.  These records addressed the 
Veteran's section 1151-compensated visual problems and his 
nonservice-connected disorders, and a May 2001 record 
contains a notation of difficulty dressing himself because of 
left shoulder pain.  At the same time, these records are 
entirely devoid of a specific determination that the Veteran 
was in need of regular aid and attendance based on his 
disabilities.  There is also no indication of vision worse 
than 20/200 in the right eye.  

Based on the foregoing, the Board finds that the evidence is 
against the Veteran's claim.  There is no evidence of the 
need for aid and attendance prior to May 13, 2005 or any 
indication that entitlement to this benefit, based on medical 
evidence, arose prior to the examination conducted on that 
date.  As such an effective date prior to May 13, 2005 is not 
warranted.  

Here, the Board notes that this matter was remanded by the 
Court in order that the Board might address whether the 
written note in the Veteran's August 1993 claim, that the 
Veteran "will apply for SSI - A&A? -> Legally Blind," 
constituted  a claim for special monthly compensation based 
on the need for aid and attendance.  In the prior June 2007 
decision, the Board indicated that there was no claim for aid 
and attendance prior to the May 13, 2005 examination.  

Reading the August 1993 claim in the light most favorable to 
the Veteran, this note could be an indication of a desire to 
file a claim prior to May 2005.  The words "will apply," 
however, indicate that he would file such a claim at a later 
date.  The Board finds that this does not evidence an intent 
to file a claim at the time of the August 1993 statement; 
rather, the Veteran would make such an application at a 
future date.  

Even if the claim could be dated to August 1993, however, 
there is no medical evidence in the Veteran's claims file to 
indicate that entitlement to this benefit arose prior to the 
May 2005 examination.  As noted, the effective date of a 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  

In this case, entitlement is shown to have arisen no earlier 
than May 13, 2005 with the finding of the examiner that the 
Veteran required the daily personal health care services of a 
skilled provider, without which he would require hospital, 
nursing home, or other institutional care.  

Accordingly, the Veteran's claim for an effective date prior 
to May 13, 2005 for the grant of special monthly pension 
based on the need for aid and attendance must be denied under 
the law.  



ORDER

The claim for an effective date prior to May 13, 2005 for the 
award of special monthly pension based on the need for aid 
and attendance is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


